Name: Commission Decision of 18 May 1978 authorizing Ireland not to apply Community treatment to women's, girls' and infants' blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, of wool, cotton or man-made textile fibres, falling within subheading ex 60.05 A or ex 61.02 B of the Common Customs Tariff (NIMEXE) codes 60.05-22, 23, 24, 25; 61.02-78, 82, 84), originating in the Philippines and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-09

 nan